 

Exhibit 10.2

Grant Agreement - Restricted Stock Unit

 

 

Radiant Systems, Inc.

ID:11-2749765

3925 Brookside Parkway

Alpharetta, GA 30022

 

         

Name

Address

City State Zip

 

  

Option Number:

Plan:

ID:

  

0000xxxx RSU

2005

xxxxx

 

 

Effective xx/xx/xxxx (“Grant Date”), you have been granted a Restricted Stock
Award of xxxx units of Radiant Systems, Inc. common stock valued at $xxxxx. This
Restricted Stock is granted under the Radiant Systems, Inc. 2005 Long-Term
Incentive Plan (as amended, the “Plan”).

Shares will become fully vested on the date shown.

 

Shares

  

Full Vest

xxxx    xx/xx/xxxx

Your Restricted Stock Units are subject to the limitations and other conditions
set forth in the Plan, including but not limited to:

 

  •  

Restricted Stock Units are subject to a restriction period in which shares
cannot be sold or transferred prior to vesting. During the restriction period,
units are held in custody of an escrow account.

 

  •  

When your units vest, you will realize compensation based on the fair market
value of the shares on that day (if vesting falls on a weekend, the previous
Friday). This is treated as ordinary income, which will be reported to payroll
for income tax purposes. For expatriates and employees outside the US, your
awards will be subject to tax withholding and/or reporting where applicable.

 

  •  

If for any reason your employment terminates before your shares have vested,
your award is canceled and you will not be entitled to any unvested shares.

This Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the related Prospectus, copies of which are available on
Sharepoint under the Restricted Stock portal at “Plan Documents,” and the terms
and conditions of which are made a part of this agreement. Any capitalized terms
used herein that are not defined herein shall refer to the term as defined in
the Plan.

 

          Radiant Systems, Inc. (Keith Hicks, EVP-Human Resources)     Date     
     Employee Name     Date



--------------------------------------------------------------------------------

 

Grant Agreement - Restricted Stock Award

 

 

Radiant Systems, Inc.

ID:11-2749765

3925 Brookside Parkway

Alpharetta, GA 30022

         

Employee Name

Employee Address

Employee Address

 

  

Option Number:

Plan:

ID:

  

0000xxxx RSA

2005

xxxxx

 

Effective XX/XX/XXXX (“Grant Date”), you have been granted a Restricted Stock
Award of XXXX units of Radiant Systems, Inc. common stock valued at $X.XX. This
Restricted Stock is granted under the Radiant Systems, Inc. 2005 Long-Term
Incentive Plan (as amended, the “Plan”).

Shares will become fully vested on the date shown.

 

Shares

  

Full Vest

total shares    3rd anniv of grant

Your Restricted Stock Award is subject to the limitations and other conditions
set forth in the Plan, including but not limited to:

 

  •  

Restricted Stock shares are subject to a restriction period in which shares
cannot be sold or transferred prior to vesting. During the restriction period,
units are held in custody of an escrow account.

 

  •  

When your shares vest, you will realize compensation based on the fair market
value of the shares on that day (if vesting falls on a weekend, the previous
Friday). This is treated as ordinary income, which will be reported to payroll
for income tax purposes. For expatriates and employees outside the US, your
awards will be subject to tax withholding and/or reporting where applicable.

 

  •  

U.S. Restricted Stock recipients can file an 83(b) election if they wish to pay
tax on income equal to the full market value of the stock upon grant. Elections
must be made within 30 days of the grant date. For more information see 83(b)
Information and Election Process under the Restricted Stock portal on
Sharepoint.

 

  •  

If for any reason your employment terminates before your shares have vested,
your award is canceled and you will not be entitled to any unvested shares.

This Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the related Prospectus, copies of which are available on
Sharepoint under the Restricted Stock portal at “Plan Documents,” and the terms
and conditions of which are made a part of this agreement. Any capitalized terms
used herein that are not defined herein shall refer to the term as defined in
the Plan.

 

          Radiant Systems, Inc. (Keith Hicks, EVP-Human Resources)     Date     
     Employee Name     Date